DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 3-7:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 
		The numerals and text used in the graphs are too small.


   Figure 1:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.  For example, reference box (20), as shown in Figure 1, should also be labeled -- Control Unit --.  See 37 C.F.R. 1.83(a) below.


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference designation "L" does not appear within Figure 1 as suggested by the disclosure in paragraph [0060], lines 3, 8, and 11.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0002], line 1:  The term "serial" should be corrected to read
-- Serial --; and the abbreviation "no." should be corrected to read -- No. --.
   Paragraph [0002], line 2:  The phrase -- now U.S. Patent No. 10,697915, -- should be inserted prior to the term "which". 

-- No. --.
   Paragraph [0009], line 10:  The terms "patent no." should be corrected to read
-- Patent No. --.
   Paragraph [0027], line 3:  The conjunction -- and -- should be inserted after the "semicolon".
   Paragraph [0085], line 2:  The numerals "7" and "3" should be corrected to read -- seven -- and -- three --, respectively to avoid confusion with reference numerals when an application is printed as a patent and typical reference numerals and similar numerals become bolded.
   Paragraph [0085], line 3:  The numeral "4" should be corrected to read
-- four --.
   Paragraph [0087], line 9:  The numeral "2" should be corrected to read
-- two --.

Appropriate correction is required.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
   Claim 9 recites that the ignition chamber is heated to a temperature ranging from 230 degrees Celsius to 350 degrees Celsius; however, paragraph [0074], lines 3 .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
   Re claim 1, claim line 19:  The conjunction -- and -- should be inserted after the "semicolon".
   Re claim 14, claim line 2:  The designation "2:1:1" should be corrected to read
-- 2.1:1 --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


   With respect to the limitations of claim 1, the claim recites providing an ignition chamber having a surface-area-to-volume ratio is greater than 4.7 per inch; however, the Applicant doesn't contemplate all chambers greater than 4.7 per inch as recited.  The specification, paragraph [0065], lines 2-4, disclose that the surface-area-to-volume ratio is greater than 4.7 per inch but less than 6.0 per inch.  More importantly, lines 1-2 of paragraph [0065] states that the surface-area-to-volume ratio of the ignition chamber is more important than the actual dimensions of the ignition chamber.  Thus, because Applicant places importance on the surface-area-to-volume ratio of the chamber such that a maximum surface-area-to-volume ratio is disclosed, the Examiner argues that claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant clearly does not have possession of all chambers having a surface-area-to-volume ratio greater than 4.7 per inch, such as those greater than 6.0 per inch.  
.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   Re claim 10, claim lines 1-2:  It is not clear what the metes and bounds of the term "about" are since the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification, paragraph [0076], does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, it is not clear from the claim how much less than 0.7 seconds the ignition delay can be and still be deemed to be about 0.7 seconds to about 15 seconds.  Additionally, it is not clear how much leeway there is when the "about" is evaluated with respect to the upper bound of the range, such that it is not clear how much greater than 15 the ignition delay time can be from 15 and still be deemed to be about 0.7 to about 15 seconds.  Also, it is not clear if the range 0.7 to 15 takes precedence or the term "about" takes precedence.  Specifically, if the range takes precedence, then it is unclear how about 15 works because the range defines the ignition delay not times outside the range; or is there wiggle room in the bounds of the range?

   
   Re claim 11, claim line 2:  It is not clear what the metes and bounds of the term "about" are since the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification, paragraph [0070], does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, it is not clear from the claim how much less than 15 the cetane value can be from 15 and still be deemed to be about 15 to 100.  Additionally, it is not clear whether the term "about" pertains to the upper bound of the range, such that it is not clear how much greater than 100 the cetane value can be from 100 and still be deemed to be about 15 to 100.
The Examiner is interpreting "about 15 to 100" to mean a range of 10 to 110. Perhaps the term about should be deleted from the claim.

   Re claim 14, claim line 2:  It is not clear what the metes and bounds of the term "about" are since the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification, paragraph [0065], does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, it is not clear from the claim whether the term "about" or the phrase "less than" takes precedence.  For example, is an aspect ratio of 8.5:1 about 8.3:1 or is the aspect ratio 
The Examiner is interpreting "about 8.3:1" to mean an aspect ratio claimed plus 15%. Perhaps the term about should be deleted from the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-15 because the prior art of record fail to teach and/or make obvious a method of determining a physicochemical property of a liquid fuel, comprising the steps of: (a) providing an ignition chamber having a surface-area-to-volume ratio greater than 4.7 per inch (1.9/cm); and comprising an inlet line disposed at one end of said ignition chamber and an outlet line disposed at an opposite end of said ignition chamber; and (e) dispensing through a fuel dispenser a sample of a liquid fuel into said chamber, the fuel dispenser being positioned at or about mid-point of longest dimension of the chamber and terminating within the chamber at a dispensing coordinate about midway along both vertical and horizontal transverse axes of the chamber in combination with all of the remaining limitations of the claim.
   The closest prior art, US 4,549,815, disclose a method of measuring ignition characteristics of distillate fuels comprising (a) providing an ignition chamber (12); b) heating the ignition chamber to a preselected temperature (col. 2, lines 41-48 and 54-59); (c) flushing an oxidant through the chamber (col. 2 lines 59-61); (d) closing the flow of oxidant and maintaining the oxidant and the chamber at the preselected temperature col. 2, lines 61-65); and (e) dispensing through a fuel dispenser a sample of a liquid fuel into said chamber (col. 2, lines 65-66); (f) recording a time of dispensing the liquid fuel (col. 2, line 32-34); MOI 387 25 (g) recording a time and magnitude of a peak in pressure or temperature within the chamber upon ignition of the liquid fuel (col. 2, lines 31-35 and col. 3, lines 1-4); (h) deriving from the recordings of steps (f) and (g) a physicochemical property of the liquid fuel (col. 2, lines 35-37 and col. 3, lines 55 through col 4, line 23 - Figures 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856